DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 9/15/21 and has been entered and made of record. Currently, claims 1-17 are pending.

Claim Objections

Claim 18 is objected to because of the following informalities:  Claim 18 was present in the last set of claims filed 3/10/20, but does not appear in the set of claims filed 9/15/21 without any designation of cancellation of the claim. Claim 18 will be treated as it was originally filed.  Appropriate correction is required.


Response to Arguments

Applicant's arguments filed 9/15/21 have been fully considered but they are not persuasive. 
The applicant asserts Fuss (US 6,470,168) does not disclose or suggest performing detection processing of the image data that is high resolution. The Examiner respectfully disagrees as Fuss does disclose such a feature. Particularly, Fuss discloses the low resolution imager 108 quickly provides signals representative of the entire platen at step 208. As shown at step 209, if the document entered through a front end, the low resolution image is quickly generated by decimation (digital signal) or low pass filtering (analog signal). The hardware or software for performing this can be in imager processor 114. Then at step 210 ACD analysis is done. Simultaneous with the above-described steps, a COPY or FAX function is begun at step 204 using high resolution data, which is at a slower data rate than the low resolution data rate from low resolution imager 108 or from the decimator or low pass filter. This is sent to process 214 as is the ACD results as indicated by step 212. Process step 214 prepares the document for printing after the appropriate image processing has been applied. Appropriate image processing could include scaling, halftoning, color correction, etc. and the results are sent to decision step 216 where it is determined if currency and/or negotiable securities, etc., are detected. If YES, then the video data is invalidated at step 218, preferably before even partial printing of currency occurs. If no currency has been detected, then the printer prints document 100 as indicated by step 220. As such, a high resolution image is binarized at step 214, prior to determination of currency and/or negotiable securities, which is determined at step 216, and if no currency has been detected, then the printer prints the document. Therefore, Fuss discloses performing detection processing of the image data that is high resolution.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7, 9-10, 13, 15, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fuss et al. (US 6,470,168) in view of Takaki et al. (US 2002/0033971).
Regarding claim 1, Fuss discloses an image forming apparatus comprising: 
circuitry that binarizes image data (see col 2 lines 19-25, processor 114 binarizes image data); 
a memory (see col 2 lines 23-25, image processor 114 can store image data, US Pat No. 5,533,144, which is incorporated by reference, also shows a memory 26); and 
a print engine unit that forms an image of the binarized image data (see Fig. 1 and col 2 line 26-col 3 line 56, printer 106 produces physical prints), 
wherein 5when the image data is low in resolution, the circuitry has the image data stored in the memory and thereafter performs, on the image data low in resolution, detection 
when the image data is high in resolution, the circuitry binarizes the image data high in resolution, thereafter has the image data high in resolution stored in the memory, and 10thereafter performs the detection processing on the image data high in resolution (see Fig. 2 and col 3 line 57-col 4 line 25, a high resolution image is binarized, prior to determination of currency and/or negotiable securities, which is then determined, and if no currency has been detected, then the printer prints the document).
Fuss does not disclose expressly thereafter further performs multivalue converting processing on the image data high in resolution.
Takaki discloses the circuitry binarizes the image data high in resolution, thereafter has the image data stored in the memory and thereafter further performs multivalue converting processing on the image data high in resolution (see paras 16-19, multivalue processing portion 6 processes multivalue image data and binarization processing portion 3 binarizes image data).
Regarding claim 7, Fuss discloses a method of controlling an image forming apparatus, comprising: 
determining whether image data to be processed is high or low in resolution (see Fig. 2 and col 3 line 57-col 4 line 25, a low resolution image and a high resolution image is generated from a document to be output); 
when the image data is low in resolution, storing the image data low in resolution in a memory and thereafter performing - 10 -B49406US01:9190785US01on the image data low in resolution, detection processing for detecting whether the image data low in resolution includes a predetermined pattern 5before binarization processing (see Fig. 2 and col 3 line 57-col 4 line 25, a low resolution image is used 
when the image data is high in resolution, binarizing the image data high in resolution and thereafter storing the image data high in resolution in the memory and when the image data is high in resolution, reading the image data high in resolution from the memory, and thereafter performing the detection processing on the image data high in resolution (see Fig. 2 and col 3 line 57-col 4 line 25, a high resolution image is binarized, prior to determination of currency and/or negotiable securities, which is then determined, and if no currency has been detected, then the printer prints the document).
Fuss does not disclose expressly performing multivalue converting processing on the image data high in resolution.
Takaki discloses binarizing the image data high in resolution and thereafter storing the image data high in resolution in the memory and performing multivalue converting processing on the image data high in resolution (see paras 16-19, multivalue processing portion 6 processes multivalue image data and binarization processing portion 3 binarizes image data).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the multivalue processing, as described by Takaki, with the system of Fuss.
The suggestion/motivation for doing so would have been to easily handle processing for different resolutions thereby increasing system speed and efficiency.
Therefore, it would have been obvious to combine Takaki with Fuss to obtain the invention as specified in claims 1 and 7.

Regarding claims 3 and 9, Takaki further discloses wherein the multivalue converting processing includes lowering resolution of the image data (see paras 17 and 26, multivalue processing conversion to a low resolution image can be performed).  
4 and 10, Fuss further discloses wherein when the image data is low in resolution, the circuitry has the image data stored in the memory and thereafter performs the detection processing on the image data after edition processing and before the binarization processing (see Fig. 2 and col 3 line 57-col 4 line 25, a low resolution image is used to determine if the image data is one of a bank note or currency, before processing the image data for printing).
Regarding claims 13, 15, and 16, Fuss further discloses a non-transitory computer-readable storage medium having a program stored thereon, the program, when executed by at least one processor, causing the at least one processor to perform the method according to claims 7, 10, and 11 (see col 3 lines 57-58, processor 114 contains software to perform the operations set forth above).

Allowable Subject Matter

Claims 2, 5, 6, 8, 11, 12, 14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677